Citation Nr: 1547311	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 29, 2012, for the assignment of a 50 percent rating for schizophrenia, undifferentiated type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to March 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 25, 2012, VA treatment record indicates that the Veteran's schizophrenia was manifested by occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran filed a claim for a higher rating for schizophrenia on August 29, 2012.  


CONCLUSION OF LAW

The criteria for an effective date of July 25, 2012, but no earlier, for the assignment of a 50 percent rating for schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, a June 2013 VCAA notice letter explained the evidence necessary to substantiate the claim for an increased rating for schizophrenia.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With the grant of an increased rating for schizophrenia, the benefit sought on appeal was not only substantiated, it was proven.  The matter adjudicated below arises from a notice of disagreement with the effective date assigned, by way of a notice of disagreement with the September 2013 rating decision.  The receipt of a notice of disagreement did not give rise to further VCAA notice requirements.  Thus no further VCAA notice was required with respect to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, service personnel records, and VA medical records were obtained.  A VA examination was conducted in July 2013.  There is no indication in the record that additional evidence relevant to the effective date issue is available and not part of the claims file.  The effective date assigned herein is based on VA treatment records and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Merits of the Claim

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are cited below.

In this case, a January 1965 rating decision granted service connection for schizophrenic reaction and assigned an initial 30 percent rating effective from March 13, 1964.  The Veteran did not appeal that decision or submit new and material evidence with the one-year appeal period.  Therefore, that decision is final.  

The Veteran submitted a claim for an increased rating for a psychiatric disorder on August 29, 2012.  In September 2013, the RO assigned a 50 percent disabling rating for schizophrenia effective from August 29, 2012, the date of the claim.  The Veteran clarified that he was satisfied with the 50 percent rating, but requested an effective date back to when he was discharged from service in March 1964.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

A 50 percent rating is assigned for schizophrenia where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204.  

A July 25, 2012, VA mental health initial evaluation indicates that the Veteran had not received any treatment for a mental disorder since he was discharged from service.  See Virtual VA, CAPRI records received on September 10, 2013, pg. 3.  He said that he heard voices related to his religious beliefs and was depressed every day.  He was very socially isolated by choice and only interacted with his daughter.  On mental status examination, the Veteran's clothing was soiled, grooming was appropriate, and hygiene was normal.  He was cooperative.  Motor activity was relaxed; motor strength was adequate; speech was normal; expressive language was normal - relevant, coherent, and logical; receptive language was normal; mood was calm; affect was broad; orientation was normal; intelligence was above average; attention was normal; concentration was normal; and memory was normal.  Thought processes demonstrated loose association and were tangential.  The Veteran had auditory hallucinations and limited insight.  Judgement and impulse control were good.  The diagnosis was schizophrenia undifferentiated.  The global assessment of functioning score was 55.  He had retired from Walt Disney after playing Pluto for 39 years.  The psychologist indicated that the Veteran was able to maintain a job for a long time despite ongoing residual symptoms of hearing voices and a disorganized thought pattern.  It was noted that the Veteran was able to function in his own way, but had little to no social contact or desire for relationships.  He was not interested in treatment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the July 25, 2012, VA treatment record demonstrates that he was entitled to a 50 percent rating for schizophrenia.  Because this record was constructively received within the one-year period preceding the date of receipt of the formal claim for increased compensation, it provides a basis for an earlier effective date of July 25, 2012.  38 C.F.R. § 3.400(o)(2).  

A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time were of record, they were not a specific, particular examination that reflected a worsening of the condition.  

Based on the foregoing, the Board finds that, following the final January 1965 rating decision, VA first received a formal claim for an increased rating on August 29, 2012.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  However, in the present case, the July 25, 2012 VA treatment record may be accepted as an informal claim for benefits or the date when it was factually ascertainable that the Veteran was entitled to a 50 percent rating for schizophrenia.  Since a formal claim was received within one year of this treatment record, an effective date of July 25, 2012, may be assigned.  Accordingly, the Board finds that July 25, 2012, is the earliest date of entitlement to a 50 percent rating for schizophrenia.  

Although the Board is sympathetic to the Veteran's assertions that he was not aware that he could file a claim for a higher rating until recently, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant an effective date earlier than July 25, 2012.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

An effective date of July 25, 2012, but no earlier, for a 50 percent rating for schizophrenia is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


